--------------------------------------------------------------------------------

Exhibit 10.1
 
SEVERANCE AGREEMENT
 
THIS SEVERANCE AGREEMENT (the “Agreement”), dated as of December 9, 2009,
between Leonard S. Schwartz, an individual (the “Executive”), and Aceto
Corporation (“Aceto”), a New York corporation, recites and provides as follows:
 
WHEREAS, Executive served as the Chief Executive Officer and Chairman of the
Board of Directors of Aceto and/or its subsidiaries pursuant to an Employment
Agreement dated March 24, 2009 (the “Employment Agreement”); and
 
WHEREAS, Executive and Aceto desire to terminate the Employment Agreement and
for Executive to retire from his employment and membership on the Board of
Directors of Aceto and/or of its subsidiaries; and,
 
WHEREAS, Aceto and Executive have reached agreement on all matters relating to
the employment of Executive by Aceto, the termination of his Employment
Agreement and/or his retirement from employment and membership on the Board of
Directors of Aceto and/or subsidiaries; and,
 
WHEREAS, Aceto and Executive desire to set forth all of the terms and conditions
of their agreement in this Agreement.
 
NOW, THEREFORE, based upon their mutual promises and other good and valuable
consideration, Aceto and Executive agree as follows:
 
1.   RESIGNATION: Executive hereby irrevocably and voluntarily resigns for the
purposes of retirement from his position as Chairman and Chief Executive Officer
of Aceto and from the Board of Directors of Aceto and all of its subsidiaries or
affiliates as of the Effective Date of this Agreement as defined below.  In
connection with Executive’s resignation and as of the Effective Date of this
Agreement:
 
a.   NO DUTIES.  As of November 20, 2009 Executive had and shall have no further
obligation or authority to perform duties and functions on behalf of Aceto
and/or its subsidiaries or affiliates and shall refrain from performing such
duties or functions.
 
b.   COOPERATION.  Anything to the contrary in this Agreement notwithstanding,
Executive may and must cooperate with Aceto to and including March 23, 2012 and
thereafter as necessary for business, including legal, matters when requested by
the then President, Chief Executive Officer and/or Chairperson of the Board.  If
such cooperation is required, the Company shall compensate him at the rate of
$250.00 per hour.  The Company shall reimburse him for any approved, reasonable
expenses incurred by Executive as a result of his cooperation.  Executive will
take all steps requested by Aceto to remove him immediately as director, officer
or employee of any Aceto-Related Party, as defined below, and Aceto will take
all necessary actions to effectuate such removal.
 

--------------------------------------------------------------------------------


c.   NO CONTACT.  Except outside the work environment, Executive shall have no
contact with customers,  suppliers,  Aceto-Related Parties and  current
employees of Aceto and Aceto-Related Parties, except  in connection with
Executive’s benefits,  compensation, administrative matters or as requested by
the Chairman of the Board of Aceto.  With respect to customers and suppliers of
Aceto and Aceto-Related Parties, Executive will not discuss Aceto, Aceto-Related
Parties and those entities respective businesses or operations.
 
2.    SEVERANCE COMPENSATION.  In consideration of Executive’s undertakings
contained in this Agreement, Aceto shall:
 
a.   Pay Executive, as soon as practical after the Effective Date of this
Agreement, any accrued base salary and expense reimbursement under Paragraph
2(b) of the Employment Agreement and remaining unpaid as of the Effective Date
of this Agreement.  Any expense reimbursements are subject to Aceto’s practices
regarding reimbursements and must be submitted with receipts within thirty (30)
days of the Effective Date of this Agreement to Mr. Eilender and approved in
accordance with Aceto’s practices before they will be paid;
 
b.   Pay Executive the pro-rated amount of Four Hundred Forty-Six Thousand One
Hundred Ninety Dollars ($446,190) per year in equal installments, on a biweekly
basis, commencing on Aceto’s first regular pay-period after the Effective Date
of this Agreement, through March 23, 2012.  The first and final payment may be
unequal amounts to account for the pro-ration of the Four Hundred Forty-Six
Thousand One Hundred Ninety Dollars ($446,190):  Payments under this Paragraph
2(b) shall cease in the event that Executive materially breaches this Agreement.

 

  i.
In the event that Executive materially violates the terms of this Agreement,
Aceto shall have no obligation to make further payments as of the date of such
employment, except base pay accrued prior to his resignation.
        ii.
In the event that Executive obtains work with a person or entity that competes
with Aceto or an Aceto-Related Party but does not breach this Agreement, payment
under Paragraph 2(b) shall be reduced by the compensation Executive receives for
such employment.
        iii.
In the event Aceto does not learn of the employment identified in Paragraph
2(b)(ii) until after it has made a payment or payments pursuant to this
Paragraph 2(b), Executive shall return any compensation to which he was not
entitled under Paragraph 2(b)(ii) of this Agreement.

 
c.   Pay Executive one million and one dollars ($1,000,001.00) less any legally
required deductions by wire transfer by the close of business on the eighth
(8th) day after the execution of this Agreement, provided Executive complies
with the terms of this Agreement and has not revoked or materially breached
it.  The payment made under this Paragraph 2(c) is in consideration for
Executive’s obligations under this Agreement and is not related to prior
services rendered by Executive.
 
-2-

--------------------------------------------------------------------------------


d.   Provide Executive with the following benefits through March 23, 2012, to
the extent permitted under the particular plan and/or applicable law and in
accordance and under the terms then existing and in effect for all executive
employees of Aceto under the particular plan and/or applicable law:
 

  i.
Medical Insurance, including dental, equivalent to that provided to active
employees at Aceto will be provided to Executive, provided Executive timely
remits the employee share of the premiums, provided, however, that in the event
that Executive obtains medical insurance acceptable to him, for which Aceto will
reimburse Executive up to $29,000 for the cost of such insurance through March
23, 2012 and Aceto shall have no further obligation to provide medical insurance
coverage;
        ii.
Life Insurance;
        iii.
Contributions to his Supplemental Executive Retirement Plan prorated through the
end of March 23, 2012;
       
iv.
401(k) contributions in accordance with the applicable 401(k) plan prorated
through the end of the March 23, 2012;
       
v.
Aceto will facilitate Executive’s 401(k) rollover and the Executive’s prompt
receipt of funds from his Supplemental Executive Retirement Plan in accordance
with the applicable law.
       
vi.
In the event that Executive is not eligible or becomes ineligible to participate
in the benefits set out in Paragraphs 2(d)(iii) and (iv) of this Agreement,
Aceto will pay the cash equivalent annually, when normally paid to employees.

 
e.   Aceto agrees to cooperate with Executive and to reasonably assist him in
responding to any claim made by the New York Department of Revenue and Taxation
during the term of this Agreement. Aceto shall withhold from any amounts payable
under this Agreement (such as federal, state or local taxes and contributions
for benefits) as may be required to be withheld pursuant to any applicable law
or regulation or benefit plan or program in which Executive participates under
this Agreement, as well as any sums due from Executive to Aceto.
 
f.   Aceto shall make a contribution of $10,000.00 to the Roslyn Torah
Foundation, within 10 days of execution of this Agreement.
 
-3-

--------------------------------------------------------------------------------


3.   RELEASES.
 
a.   In consideration of Aceto’s undertakings contained in this Agreement,
Executive shall execute the Release contemporaneous with execution of Agreement,
which is attached hereto as Exhibit A and expressly incorporated into this
Agreement.
 
b.   In consideration of Executive’s undertakings contained in the Severance
Agreement to which Aceto is not otherwise entitled, Aceto releases Executive
from, and promises and agrees not to sue Executive for or in respect of, any and
all claims, charges, complaints, liabilities, obligations, promises, agreements,
damages, actions and expenses (including attorney’s fees and costs) of any
nature whatsoever, known or unknown, which Aceto now has or claims to have
against Executive from the beginning of time to the date of this Agreement,
provided, however, that this release shall not bar or waive any claims arising
out of any shareholder or derivative actions against Executive or for business
related willful misconduct, intentional misconduct or criminal conduct.
 
4.   NO BENEFITS NOT SET OUT IN THIS AGREEMENT.  No salary, benefits, vacation
pay, sick pay or other payments or additional monies beyond the sums identified
in Paragraph 2 of this Agreement will be made by Aceto to Executive or on
Executive’s behalf and the parties agree that no salary, benefits, or other
payments beyond the sums identified in Paragraph 2(a) are owing.
 
5.   NO DISPARAGEMENT.
 
a.   In consideration of Aceto’s undertakings contained in this Agreement to
which Executive is not otherwise entitled, Executive agrees that he and his
agents, family and/or representatives shall refrain from (i) all conduct, verbal
or otherwise, which  would materially damage the reputation, goodwill or
standing in the community of Aceto, its affiliates, subsidiaries, divisions,
agents and related parties and their respective principals, owners (direct or
indirect), members, directors, officers, agents, servants, employees, parties,
attorneys and other professionals, successors and assigns (collectively, the
“Aceto Related Parties”) and (ii) referring to or in any way commenting on Aceto
and/or any of the other Aceto Related Parties in or through the general media or
any public domain (including without limitation, internet websites, blogs, chat
rooms and the like), which would materially damage, the reputation, goodwill or
standing in the community of Aceto and/or any of the other Aceto Related
Parties.
 
b.   In consideration of Executive’s undertakings contained in this Agreement to
which Aceto is not otherwise entitled, Aceto and Aceto Related Parties  agree
that they shall refrain from (i) all conduct, verbal or otherwise, which
materially damage the reputation, goodwill or standing in the community of
Executive and (ii) referring to or in any way commenting on Executive in or
through the general media or any public domain (including without limitation,
internet websites, blogs, chat rooms and the like), would materially damage, the
reputation, goodwill or standing in the community of Executive.
 
-4-

--------------------------------------------------------------------------------


6.   TERMS ARE CONFIDENTIAL.  Until such time as Aceto is required to disclose
the existence and terms of this Agreement, Executive shall keep the terms and
conditions of this Agreement strictly confidential.  Executive hereby agrees not
to disclose the existence of this Agreement or any of the terms of this
Agreement (including without limitation the amounts referred to in Paragraph 2)
to any person, including without limitation, any current or former employee of
or applicant for employment with Aceto and/or any of the other Aceto Related
Parties, with the exception of Executive’s attorney, accountant, tax preparer or
spouse or as compelled by legal process, provided Executive’s attorneys,
accountants, tax preparers, or spouses, are informed of this provision requiring
confidentiality and such person agrees to be bound by its terms.
 
7.   RETURN OF COMPANY PROPERTY.  All documents, records, data, equipment
(including, without limitation: any computer or computers; any electronic
storage device; computer hard drives; flash drives; discs and the like), Aceto
charge or credit cards, any Aceto electronic communication devices (including
cellular telephones, BlackBerry®, PDA and the like) and other physical property,
whether or not pertaining to Confidential Information, which were furnished to
Executive by Aceto or were procured by Executive in connection with Executive’s
services to Aceto and/or is subsidiaries or affiliates will be and remain the
sole property of Aceto. Executive will return to Aceto forthwith all such
materials and property except as provided in Paragraph 8 of this Agreement, .
 
8.   RETURN OF COMPANY CARS.  Aceto shall continue to provide Executive with one
Aceto-provided car through current expiration of the lease on the Aceto provided
car in or about July 2010.  Aceto shall provide for the registration,
maintenance and insurance of the vehicle until lease expiration.  At that time
the lease expires, Aceto shall purchase the car and transfer its title to
Executive, at which time Executive shall be solely responsible for the car and
its registration, maintenance and insurance and Aceto shall have no other
obligations related to the car.  Executive shall be responsible for any excess
charges due on the lease at the time of its expiration.
 
9.   STOCK SHARES AND OPTIONS.
 
a.   Executive’s stock options and restricted shares in Aceto and/or its
subsidiaries and affiliates (“Options” and “Restricted Shares”, respectively)
will be guided by the plans or other vehicles that granted them to him and shall
vest according to their respective terms.
 
b.   Executive’s ability to exercise all stock options issued to him  shall be
extended for a period of two years after the Effective Date of this Agreement,
provided such extension is permitted under the plan and applicable
law.  Executive’s ability to exercise any other stock options shall guided by
the plans or other vehicles that granted them to him.
 
c.   Aceto represents that it will remove all of the restrictions pertaining to
all of Executive’s restricted stock as follows: 6,666 shares on December 6,
2009, 10,001 shares upon resignation of Executive from all positions with Aceto
and Aceto-related entities and that Aceto will facilitate Executive’s receipt of
a certificate for such shares.
 
-5-

--------------------------------------------------------------------------------


10.   CONFIDENTIAL INFORMATION.
 
a.   “Confidential Information” means any information concerning or referring in
any way to the business of Aceto and/or its subsidiaries and affiliates
disclosed to or acquired by the Executive through or as a consequence of the
Executive’s affiliation as an employee of Aceto and/or member of its and/or its
subsidiaries or affiliates. For purposes of this Agreement, Confidential
Information consists of information proprietary to Aceto and/or its subsidiaries
and affiliates which is not generally known to the public and which in the
ordinary course of business is maintained by Aceto and/or its subsidiaries and
affiliates as confidential. By way of example and without limitation,
Confidential Information consists of computer software, trade secrets, patents,
inventions, copyrights, techniques, designs, and other technical information in
any way concerning or referring to scientific, technical or mechanical aspects
of Aceto’s and/or its subsidiaries’ and affiliates’ products, concepts,
processes, machines, engineering, research and development. Confidential
Information also includes, without limitation, information in any way concerning
or referring to Aceto’s and/or its subsidiaries’ and affiliates’ business
methods, business plans, forecasts and projections, operations, organizational
structure, finances, customers, funding, pricing, costing, marketing,
purchasing, merchandising, sales, products, product information, suppliers,
customers, employees or their compensation, data processing, software and all
other information designated by Aceto and/or its subsidiaries and affiliates as
“confidential.” Confidential Information shall not include any information or
material that is or becomes generally available to the public other than as a
result of a wrongful disclosure by (a) a person otherwise bound to the
provisions hereof, or (b) any person bound by a duty of confidentiality or
similar duty owed to Aceto and/or its subsidiaries and affiliates.
 
b.   DUTY OF CONFIDENTIALITY. Executive will maintain in confidence and will
not, directly or indirectly, disclose or use (or allow others to disclose or
use) any Confidential Information belonging to Aceto and/or its subsidiaries and
affiliates, whether in oral, written, electronic or permanent form, except as
directed in writing by the Board of Directors of Aceto and/or its subsidiaries
or affiliates.
 
c.   Executive shall deliver forthwith to Aceto and/or its subsidiaries and
affiliates as the case may be all original Confidential Information (and all
copies thereof) in Executive’s possession or control belonging to Aceto and/or
its subsidiaries and affiliates and all tangible items embodying or containing
Confidential Information.
 
d.   This Agreement supersedes any previous Confidentiality and Non-Disclosure
Agreement between the Executive and Aceto and/or its subsidiaries and
affiliates.
 
e.   INJUNCTIVE RELIEF. Executive acknowledges that a violation or attempted
violation on Executive’s part of any agreement in this Paragraph 10 will cause
irreparable damage to Aceto and/or its subsidiaries and affiliates, and
accordingly, Executive agrees that Aceto and/or its subsidiaries and affiliates
as the case may be shall be entitled as a manner of right to an injunction from
any court of competent jurisdiction restraining any violation or further
violation of such agreement by Executive without the obligation of posting a
bond; such right to an injunction, however, shall be cumulative and in addition
to whatever other remedies that Aceto and/or its subsidiaries and affiliates may
have.  The existence of any claim of Executive, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by
Aceto of the covenants contained in this Agreement.
 
-6-

--------------------------------------------------------------------------------


f.   ASSIGNMENT OF RIGHTS. Executive has disclosed to Aceto any and all designs,
intellectual property, software, inventions, discoveries, or improvements
(individually and collectively, "Inventions") made by Executive as a result or
product of his employment relationship with Aceto and/or its subsidiaries and
affiliates. Executive hereby assigns to Aceto or its relevant subsidiary or
affiliate without additional compensation the entire worldwide right, title and
interest in and to any such Inventions (whether disclosed or not), and related
intellectual property rights and without limitation all copyrights, copyright
renewals or reversions, trademarks, trade names, trade dress rights, industrial
design, industrial model, inventions, priority rights, patent rights, patent
applications, patents, design patents and any other rights or protections in
connection therewith or related thereto, for exploitation in any form or medium,
of any kind or nature whatsoever, whether now known or hereafter devised. To the
extent that any work created by Executive can be a work for hire pursuant to
U.S. Copyright Law, the parties deem such work a work for hire and Executive
should be considered the author thereof. Executive shall, at the request of
Aceto, or its relevant subsidiary or affiliate without additional compensation
execute, acknowledge and deliver to Aceto or its relevant subsidiary or
affiliate such instruments and documents as Aceto or its relevant subsidiary or
affiliate may require to perfect, transfer and vest in Aceto or its relevant
subsidiary or affiliate the entire right, title and interest in and to such
inventions. In the event that Executive does not timely perform such
obligations, Executive hereby makes Aceto or its relevant subsidiary or
affiliate and its officers his attorney-in-fact and gives them the power of
attorney to perform such obligations and to execute such documents on
Executive’s behalf. Executive shall cooperate with Aceto or its relevant
subsidiary or affiliate upon Aceto’s or its relevant subsidiary’s or affiliate’s
request and at Aceto’s or its relevant subsidiary’s or affiliate’s cost but
without additional compensation in the preparation and prosecution of patent,
trademark, industrial design and model, and copyright applications worldwide for
protection of rights to any Inventions.
 
11.   NON-COMPETE; NON-SOLICITATION.
 
a.   NON-COMPETE. For a period commencing on the Effective Date of this
Agreement and ending March 23, 2013 (the "Non-Competition Period"), Executive
shall not, directly or indirectly, either for himself or any other person, own,
manage, control, materially participate in, invest in, permit his name to be
used by, act as consultant or advisor to, render material services for (alone or
in association with any person, firm, corporation or other business
organization) or otherwise assist in any manner any business which is a
competitor of Aceto and/or its subsidiaries or affiliates (collectively, a
"Competitor"). Nothing herein shall prohibit Executive from being a passive
owner of not more than five percent (5%) of the equity securities of a
Competitor which is publicly traded, so long as he has no active participation
in the business of such Competitor.
 
-7-

--------------------------------------------------------------------------------


b.   NON-SOLICITATION. During the Non-Competition Period identified in Paragraph
11(a) above, Executive shall not, directly or indirectly, (i) induce or attempt
to induce or aid others in inducing anyone working at Aceto or its subsidiaries
or affiliates to cease working at Aceto or its subsidiaries or affiliates, or in
any way interfere with the relationship between Aceto or its subsidiaries or
affiliates and anyone working at Aceto or its subsidiaries or affiliates except
in the proper exercise of Executive’s authority or (ii) in any way interfere
with the relationship between Aceto or its subsidiaries or affiliates and any
customer, supplier, licensee or other business relation of Aceto or its
subsidiaries or affiliates.
 
c.   SCOPE. If, at the time of enforcement of this Paragraph 11, a court shall
hold that the duration, scope, area or other restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, area or other restrictions reasonable under such
circumstances shall be substituted for the stated duration, scope, area or other
restrictions.
 
d.   INDEPENDENT AGREEMENT. The existence of any claim or cause of action of
Executive against Aceto or any of its subsidiaries or affiliates, whether or not
predicated upon the terms of this Agreement, shall not constitute a defense to
the enforcement of these covenants.
 
e.   INJUNCTIVE RELIEF. Executive acknowledges that a violation or attempted
violation on Executive’s part of any agreement in this Paragraph 11 will cause
irreparable damage to Aceto and/or its subsidiaries or affiliates, and
accordingly, Executive agrees that Aceto and/or its subsidiaries or affiliates
shall be entitled as a manner of right to an injunction from any court of
competent jurisdiction restraining any violation or further violation of such
agreement by Executive without the obligation of posting a bond; such right to
an injunction, however, shall be cumulative and in addition to whatever other
remedies that Aceto and/or its subsidiaries or affiliates may have. The
existence of any claim of Executive, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by Aceto and/or its
subsidiaries or affiliates of the covenants contained in this Agreement.
 
12.   ARBITRATION:  No dispute between one or more Aceto Related Parties and
Executive, shall be the subject of a lawsuit filed in state or federal court.
Instead, any such dispute shall be submitted to binding arbitration before the
American Arbitration Association (“AAA”) or, if Aceto and Executive agree in a
separate writing, an other individual or organization or an individual or
organization that a court appoints. Notwithstanding the above, either Aceto or
Executive may file with an appropriate state or federal court a claim for
injunctive relief in any case where the filing party seeks provisional
injunctive relief or where permanent injunctive relief is not available in
arbitration. The filing of a claim for injunctive relief in state or federal
court shall not allow either party to raise any other claim outside of
arbitration. It is understood that both sides are hereby waiving the right to a
jury trial.
 
-8-

--------------------------------------------------------------------------------


a.   The arbitration shall be initiated in Nassau County, New York and shall be
administered by AAA under its commercial arbitration rules before a single
arbitrator that shall be mutually agreed upon by the parties hereto. If the
parties cannot agree on a single arbitrator, then an arbitrator shall be
selected in accordance with the rules of AAA. The arbitration must be filed
within one (1) year of the act or omission which gives rise to the claim. Each
party shall be entitled to take one deposition, and to take any other discovery
as is permitted by the Arbitrator. In determining the extent of discovery, the
Arbitrator shall exercise discretion, but shall consider the expense of the
desired discovery and the importance of the discovery to a just adjudication.
 
b.   The Arbitrator shall render an award that conforms to the facts, as
supported by competent evidence (except that the Arbitrator may accept written
declarations under penalty of perjury, in addition to live testimony), and the
law as it would be applied by a court sitting in the State of New York. The cost
of arbitration shall be advanced equally by the parties. Any party may apply to
a court of competent jurisdiction for entry of judgment on the arbitration
award.
 
c.   PRIOR AGREEMENTS SUPERSEDED.  This Agreement supersedes all previous
Agreements between the Executive and Aceto, including the Employment
Agreement.  To the extent that there is any conflict between this Agreement and
any earlier agreement between Aceto and Executive, this Agreement governs.
 
13.   SUCCESSORS.
 
a.   This Agreement is personal to Executive and shall not be assignable by
Executive. In the event of Executive’s death on or before March 23, 2012 and in
the absence of his earlier material breach of this Agreement, any payment or
benefit due shall inure to Executive’s estate or beneficiary, as applicable.
 
b.   This Agreement shall inure to the benefit of Aceto and its successors and
assigns. Aceto may assign this Agreement to any successor or affiliated entity,
subsidiary, sibling, or parent company, provided that such assignee is
financially qualified to fulfill obligations hereunder and in the event of such
assignment, Aceto agrees to guarantee all obligations hereunder.
 
c.   In the event of Change of Control (as defined hereafter), this Agreement
shall continue to be binding on all parties.  For purposes of this Agreement,
“Change of Control” shall mean the event when any entity, or affiliated or
related entity, acquires 20% or more of Aceto stock.
 
14.   MISCELLANEOUS
 
a.   Executive shall notify Aceto of any and all employment or other compensated
work he obtains during the period October 21, 2009 through and including March
23, 2012 with a person or entity that competes with Aceto or an Aceto-Related
Party but does not breach this Agreement.  Such notice shall identify the name
and address of the employer or person or entity that provides the compensation
for the work involved, Executive’s title, duties and responsibilities, and fully
identify all compensation that Executive is to receive in connection with the
work or employment.
 
-9-

--------------------------------------------------------------------------------


b.   This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without reference to the principles of conflict
of laws. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect.  This Agreement contains the full and
complete understanding between the parties hereto and supersedes all prior
understandings, whether written or oral pertaining to the subject matter hereof.
This Agreement may not be amended or modified otherwise than by written
agreement executed by Executive and by the designated representative of the
Board.
 
c.   All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, reputable overnight courier
(such as Federal Express or UPS), or by facsimile, or by e-mail, or by hand
delivery to such address as either party shall have furnished to the other in
writing in accordance herewith. Notice may be given to Aceto or Executive as
follows:
 

 
For Aceto:
For Executive:
 
Mr. Albert L. Eilender
Aceto Corporation
One Hollow Lane
Lake Success, NY 11042-1215
c/o David C. Jacobson
Law Offices of David C. Jacobson LLC
245 Park Avenue, 24th Floor
New York, NY 10167
       
With a Copy to:
   
Robert A. Sparer
Clifton Budd & DeMaria, LLP
420 Lexington Avenue, Suite 420
New York, New York 10170
 



d.   The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.
 
e.   The failure of either party to insist upon strict compliance with any
provision of this Agreement, or the failure to assert any right either party may
have hereunder, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.
 
f.   This Agreement shall become effective on the seventh (7th) day after the
Executive executes the General Release attached as Exhibit “A” to this
Agreement, provided the Executive does not exercise his right to revoke the
General Release (“Effective Date”).
 
-10-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from its Board of Directors, Aceto has caused these presents
to be executed in its name on its behalf, all as of the day and year first above
written.
 

ACETO CORPORATION,
a New York Corporation     EXECUTIVE               By:
/s/ Albert L. Eilender
   
/s/ Leonard S. Schwartz
   
ALBERT L. EILENDER
   
LEONARD S. SCHWARTZ
 

 
 
-11-

--------------------------------------------------------------------------------


RELEASE
 
THIS Release dated as of December 9, 2009, between Leonard S. Schwartz, an
individual (the “Executive”), and Aceto Corporation (“Aceto”), a New York
corporation, recites and provides as follows:
 
WHEREAS, Executive serves or served as the Chief Executive Officer and Chairman
of the Board of Directors of Aceto and/or its subsidiaries pursuant to an
Employment Agreement dated March 24, 2009 (the “Employment Agreement”); and
 
WHEREAS, Executive and Aceto desire to terminate the Employment Agreement and
Executive has resigned his employment and membership on the Board of Directors
of Aceto and/or of its subsidiaries; and,
 
WHEREAS, Aceto and Executive have reached agreement on all matters relating to
the employment of Executive by Aceto, the termination of his Employment
Agreement and his retirement from employment and membership on the Board of
Directors of Aceto and/or subsidiaries; and,
 
WHEREAS, Aceto and Executive have set the terms and conditions of their
agreement in the Severance Agreement dated December 9, 2009 (“Severance
Agreement”) to which this Release is Exhibit “A”; and,
 
WHEREAS, the Severance Agreement obligates Executive to execute this Release;
 
NOW, THEREFORE, based upon their mutual promises and other good and valuable
consideration contained in the Severance Agreement, Executive agrees as follows:
 
1.   In consideration of Aceto’s undertakings contained in the Severance
Agreement to which Executive is not otherwise entitled, Executive releases
Aceto, its affiliates, subsidiaries, divisions, agents and related parties and
their respective principals, owners (direct or indirect), members, directors,
officers, agents, servants, employees, parties, attorneys and other
professionals, successors and assigns (collectively, the “Aceto Related
Parties”) from, and promises not to sue Aceto and/or any of the other Aceto
Related Parties for or in respect of, any and all claims, charges, complaints,
liabilities, obligations, promises, agreements, damages, actions and expenses
(including attorney’s fees and costs) of any nature whatsoever, known or
unknown, which Executive now has or claims to have against Aceto and/or any of
the other Aceto Related Parties jointly, severally or singly from the beginning
of time to the date of this Agreement, including, without limitation, claims
relating to Executive’s employment with Aceto or the termination of his
employment; claims based in contract, tort, constitutional, statutory or common
law, and claims under any federal, state, or local statute, order, law or
regulation, governing terms or conditions of employment, including but not
limited to wages, benefits or discrimination in employment on the basis of any
protected characteristic.  This release applies to rights and claims arising
under the Age Discrimination in Employment Act of 1967 (29 U.S.C. §§621, et
seq.).  This release does not release Aceto or Aceto-Related Parties from
obligations under the Severance Agreement.
 
1

--------------------------------------------------------------------------------


2.   Notwithstanding Paragraph 1 of this Release, Executive may bring a claim
for breach of the Severance Agreement .  If any claim covered in Paragraph 1 of
this Release, other than for a breach of the Severance Agreement or to enforce
his rights under the Severance Agreement, is brought by Executive, to the
greatest extent permitted by applicable law, Aceto and/or the other Aceto
Related Parties shall be entitled to its and/or their attorney’s fees and costs
upon prevailing on such claim.
 
3.   Executive acknowledges the following:
 
a.   He has read and understands this Release and the Severance Agreement;
 
b.   Before executing this Release and the Severance Agreement he has been
offered at least forty-five (45) days to consider his rights and obligations
under this Release and the Severance Agreement;
 
c.   The period of time he has to consider his rights and obligations under this
Release and the Severance Agreement is reasonable;
 
d.   Before executing this Release and the Severance Agreement, Aceto advised
him in writing to consult with an attorney;
 
e.   He has knowingly and voluntarily elected to enter into this Release and the
Severance Agreement and releases Aceto from any and all claims, subject to the
stated limitations in this Release, in exchange for valuable consideration which
is in addition to anything of value to which he is already entitled;
 
f.   The Release constitutes a waiver of all rights and claims he may have under
the Age Discrimination in Employment Act of 1967 (29 U.S.C. §§621, et seq.);
 
g.   This Release does not waive any rights or claims by Executive that may
arise after this Release is finally accepted and executed; and,
 
h.   For a period of seven (7) days following the execution of this Release and
the Severance Agreement, Executive may revoke this Release and the Severance
Agreement by sending written notice of same to Aceto, addressed to Mr. Albert L.
Eilender, One Hollow Lane, Lake Success, NY 11042-1215.  For the revocation to
be effective, Aceto must receive the written notice by not later than the close
of business on the seventh day after Executive signs this Release.  This Release
shall not become effective or enforceable until this seven (7) day revocation
period has expired without Executive having exercised his right to revoke.
 
 
2

--------------------------------------------------------------------------------

 
 

ACETO CORPORATION,
a New York Corporation     EXECUTIVE               By:
/s/ Albert L. Eilender
   
/s/ Leonard S. Schwartz
   
ALBERT L. EILENDER
   
LEONARD S. SCHWARTZ
 

 
On the 9th day of December in the year 2009 before me, the undersigned,
personally appeared Albert L. Eilender, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity and with the authority of Aceto Corporation, and that by
his signature on the instrument, the corporation upon which the individual acted
executed the instrument.
 
 
   
Notary Signature
   

 
 
 
 
 
 
On the 9th day of December in the year 2009 before me, the undersigned,
personally appeared Leonard S. Schwartz, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument the individual
executed the instrument.
 
 
   
Notary Signature
   


 
3